 Case 1:18-cv-01552-RJL Document 34-7 Filed 08/31/20 Page 1 of 20




                       EXHIBIT TO
DECLARATION OF DR. ALEXANDRA LUTNIK
         Case 1:18-cv-01552-RJL Document 34-7 Filed 08/31/20 Page 2 of 20

            alexandra lutnick, Ph.D.
            415-577-0884      alix.lutnick@gmail.com




Summary of Professional Experience
Dr. alexandra lutnick has extensive experience developing and conducting mixed-methods research with
marginalized populations such as people who use drugs, those experiencing homelessness, people
engaged in sex work, and those who are experiencing exploitation such as trafficking. Her research
interests include community-based participatory methods, the sex industry, human trafficking, substance
use, and criminalization. She provides consultation services to non-profit, government, and research
organizations. alix also serves as an expert witness for criminal cases related to prostitution and human
trafficking.

Dr. lutnick has authored and coauthored many publications. Her work can be found in the Journal of
Urban Health, Children and Youth Services Review, Journal of Social Work Practice in the Addictions,
American Journal of Epidemiology, Reproductive Health Matters, and Sexually Transmitted Infections.
She has been an invited speaker and keynote presenter for national and international conferences and
events. Her book, Domestic Minor Sex Trafficking: Beyond Victims and Villains, was published in 2016
by Columbia University Press.


Education
PhD, Social Welfare, University of California, Berkeley, Berkeley, CA, 2013.
MA, Human Sexuality Studies, San Francisco State University, San Francisco, CA, 2004.
BA, Sociology; Certificate in Women’s Studies, University of San Francisco, San Francisco, CA, 2000.
    Graduated summa cum laude.


Selected Research Project Experience


Womankind Project Free Action Research (2020 to date) - Technical Assistance. Womankind supports
survivors of human trafficking through their program Project Free. This Office for Victims of Crime
funded project will help Womankind develop and strengthen their action research capacity for Project
Free. This involves reviewing their current data collection and evaluation procedures, designing a process
evaluation plan for the program, and training staff on how to implement and manage the participatory
process evaluation.

“Centering” and Empowerment: The Road to Reducing HIV and STIs in Chicago’s Sex Worker
Community (2020 to date) - Co-Investigator. Funded by the Rita & Alex Hillman Foundation, this pilot
project will determine the feasibility and acceptability of Centering Health for addressing HIV prevention,
self-management and harm reduction needs of women engaged in sex work. An additional component of
this work is supported by the Institute for Research on Race and Public Policy to examine how Black sex
workers may benefit from the Centering Health model.

Cook County Human Trafficking Task Force Evaluation (2019 to date) – Senior Advisor. Provide
research methods and content expertise for the National Institute of Justice funded human trafficking task
force evaluation and translating the action research activities into implications for task force
improvement.
         Case 1:18-cv-01552-RJL Document 34-7 Filed 08/31/20 Page 3 of 20
                                                                                             LUTNICK, 2


Evaluation of the National Human Trafficking Hotline Program (2016 to date) – Senior Advisor. This
evaluation is funded by the Office of Planning, Research, and Evaluation within DHHS Administration
for Children and Families. The objectives of the evaluation are to provide significant information about
the processes and outcomes of the NHTH program, as well as the circumstances surrounding human
trafficking, victims, and service provider and law enforcement responses.

Researcher-Survivor-Ally Evaluation of the Mayor’s Task Force on Anti-Human Trafficking (2016 to
2018) – Principal Investigator. Funded by the National Institute of Justice, this project aims to evaluate
the Mayor’s Task Force on Anti-Human Trafficking in San Francisco. Our researcher-survivor−led
evaluation will document essential task force elements and identify indicators and criteria for successful
task force implementation and outcomes. We seek to create a protocol that can be used in wide-scale
process or outcome task force evaluations, and provide guidance to the field on how to forge researcher-
survivor partnerships.


The POWER Study: Prevention Options for Women Evaluation Research (2015 to 2017)—Co-
Investigator. Funded by the U.S. Agency for International Development, this study aims to examine the
individual, social, structural, and physical environment factors, including health care access and
utilization, that influence young women in South Africa and Kenya to take up and adhere to HIV
prevention strategies, primarily oral pre-exposure prophylaxis. As co-investigator, co-trains qualitative
interviewers, leads the formative work with key informants, and directs the qualitative work during the
cohort study. Will lead analysis of qualitative work and author manuscripts. Also oversees the
incorporation of participatory approaches into this study.

The TRIO Study: Acceptability of Multipurpose Technologies Placebo Delivery Forms (2015 to 2017)
—Formative Lead. Funded by the Bill and Melinda Gates Foundation, this study aims to evaluate the
acceptability of three novel multipurpose prevention technology delivery forms for prevention of HIV and
unintended pregnancy among young women in Kenya and South Africa: a vaginal ring, an injectable, and
co-packaged daily pills (all placebos). Co-develops formative interview guides to be used with medical
providers and young women. Also provides guidance to the team on how best to incorporate participatory
approaches into a clinical trial. Will lead analysis of formative qualitative work and author manuscripts
based on those findings.

Microbicides Trial Network-020 (2015 to 2016)—Qualitative Analyst. Assists with the analysis of
qualitative interviews with women enrolled in a multicenter, randomized, double-blind, placebo-
controlled Phase 3 Safety and Effectiveness Trial of a vaginal matrix ring containing dapivirine for the
prevention of HIV-1 infection in women.

Exploring Experiences of Disclosing HIV-Positive Status While in Prison (2013 to 2014)—Research
Public Health Analyst II. Funded by National Institutes of Health/National Institute on Drug Abuse
(NIDA), this study aims to qualitatively identify and explore factors that affect HIV-positive people’s
decisions to disclose or not disclose their HIV status to medical providers in prison. Assisted with the
inductive and deductive qualitative analysis.

Methods for Improving Reproductive Health in Africa Study (Phase III Diaphragm and Gel
Effectiveness Trial)—IPM 011 Vaginal Ring Study (2010)—Public Health Analyst III. The Bill and
Melinda Gates Foundation funded this high-profile, 5-year study on the effectiveness of the diaphragm to
prevent HIV acquisition in Southern African women. Served as the qualitative data analysis director for
this study. Working with the principal investigator, study director, and other qualitative staff, developed
the qualitative code book, coded and analyzed the interviews in NVivo, and contributed qualitative
findings to the project report and manuscripts.

Evaluation of Services for Domestic Minor Victims of Human Trafficking (2009 to 2013)—Research
Public Health Analyst II. This U.S. Department of Justice–funded evaluation will document components
         Case 1:18-cv-01552-RJL Document 34-7 Filed 08/31/20 Page 4 of 20
                                                                                                LUTNICK, 3


of program implementation in three programs serving domestic minor victims of human trafficking. It
will identify promising practices for service delivery programs for domestic minor victims of human
trafficking and inform delivery of current and future efforts by youth-serving agencies, law enforcement,
and others. As director of the San Francisco site, worked collaboratively with the other project staff and
the project director to create a unified evaluation plan for all three sites, implement that plan, and analyze
and disseminate the findings.

International Feasibility Study of Pharmacy-Based HIV Prevention: San Francisco (2009 to 2012)—
Research Public Health Analyst I. This NIDA-funded study will assess the feasibility of using pharmacies
as public health venues to provide HIV-related services to injection drug users (IDUs) in the United States
and international settings, in preparation for a large-scale, multisite, randomized community-controlled
intervention trial. As project director for the San Francisco site, assessed current pharmacy services and
how these services can be expanded to include HIV-related services for IDUs’ syringes in pharmacies;
assessed barriers to participation in HIV prevention interventions targeted to IDU syringe customers,
including pharmacists’ attitudes, IDUs’ concerns, and possible interference from law enforcement and
policy makers; and identified potential local sites (i.e., sub-areas) for a randomized community-controlled
trial.

Phase 0 Demonstration Project of a Sexually Transmitted Infection (STI) e-Health System for STI
Diagnosis and Treatment (2009)—Public Health Analyst III. This STI Clinical Trials Group–funded
study will determine the acceptability and feasibility of an integrated Internet-based STI home specimen
collection and treatment system (e-STI). This study is the first demonstration project of an integrated
Internet-based home specimen collection, testing, treatment, and referral system for use in STI clinical
trials. Contributed to the protocol development for this study.

Correlates of Sexual Risk for HIV/STI Among Women Who Use Methamphetamine (WAM!) (2008 to
2009)—Public Health Analyst III. This NIDA-funded cross-sectional study used quantitative and
qualitative methods to establish a comprehensive understanding of female methamphetamine (MA) users
and the factors associated with sexual risk among them. This study looked at the individual-level factors
(e.g., patterns of MA use, polydrug use, psychological morbidities, other factors), interpersonal-level
factors (e.g., partner type, intimate relationship characteristics, dependent children), structural-level
factors (e.g., homelessness, incarceration, venues of sex and drug use), and cultural-level factors (e.g.,
race/ethnicity, gender norms, religion) that are associated with sexual risk among female MA users.
Oversaw all aspects related to the quantitative component: computer-assisted personal interviewing
(CAPI); screening for gonorrhea, trichomoniasis, chlamydia, herpes, syphilis, and HIV; and test results
disclosure counseling sessions. Also conducted many of the qualitative life history interviews and played
a key role in qualitative data coding and analysis. Worked with study team to synthesize the quantitative
and qualitative findings to yield recommendations for gender-specific and culturally appropriate
interventions at individual, interpersonal, and structural levels.

Integration of Behavioral, Biological and Economic Informatics for HIV Research (CARE-India)
(2008 to 2009)—Public Health Analyst III. This U.S. Department of Health and Human Services study
brings together a multidisciplinary team to create a new audio computer-assisted self-interview interactive
counseling and self-testing computer tool (CARE-India) to support HIV prevention research. The new
technology will allow minimally educated research staff to provide acceptable methods for HIV
counseling and testing, while ensuring that high-quality data are collected, counseling and referrals are
provided, rapid HIV test results are recorded, and study data for multilevel analysis are reported in a
timely manner. The CARE-India tool will be culturally adapted for Southern India, with the addition of
fingerprint recognition and confidential linkage of longitudinal risk data, and automated computer
interpretation of rapid HIV test results. Developed the study protocol and oversaw all Institutional Review
Board (IRB) human subjects applications.

Ethnography of an HIV Risk Population (Sex Worker Environmental Assessment Team [SWEAT]
Study) (2003 to 2008)—Staff Research Associate III. This NIDA study explored whether diminished
        Case 1:18-cv-01552-RJL Document 34-7 Filed 08/31/20 Page 5 of 20
                                                                                              LUTNICK, 4


social capital leads to an increased prevalence of HIV, STIs, and viral hepatitis among female sex workers
in San Francisco, California. In the first phase of the study, used ethnographic methods to understand the
cultural landscape of the sex worker communities in San Francisco. Conducted 60 one-on-one
semistructured qualitative interviews with sex workers of all genders, six focus groups, and a community
agency analysis to understand the social context in which sex work occurs. The second phase relied on
respondent-driven sampling to interview and test 250 female sex workers over the course of 1 year. Led a
team of 11 peer interviewers to collect the data. Conducted a multilevel analysis that consisted of an
individual-level analysis and a network-level analysis, and evaluated the network-level association
between degree of social capital and aggregated prevalence of HIV, STIs, and hepatitis.

St. UFO Study (2003 to 2004)—Research Assistant. This study was a branch of the UFO-3 study, a
NIDA-funded longitudinal study. The UFO project, which began in September 1997 in San Francisco, is
the name for multiple studies that measure the seroprevalence of hepatitis B, hepatitis C, and HIV in
IDUs younger than age 30. This particular branch of the UFO study focused on male IDUs younger than
age 30 who engaged in sex work. The primary aims of this 2-year study were to examine incident
hepatitis C virus (HCV) infection, confirm the utility of nucleic acid testing for identifying acute and
serosilent HCV infection, and examine immunological correlates of viral clearance in newly infected
young injectors by enrolling them into a substudy of acute HCV infection.


Professional Experience
2005 to date            Consulting

                        Provide consultation, trainings, curriculum and content development for non-
                        profit, government, legal, and research organizations. Also serve as an expert
                        witness for criminal cases.

                                University of Illinois at Chicago, School of Nursing (2020 to date)
                                Womankind (2020 to date)
                                Centers for Disease Control and Prevention (2015 to date)
                                RTI International (2007, 2018 to date)
                                Phelps Dunbar LLP (2016 to 2017)
                                Kirkendoll Management, LLC (2016 to 2017)
                                Huckleberry House and LYRIC (2017)
                                Alameda County Public Defender (2016)
                                Seneca Family of Agencies (2016)
                                Marin County District Attorney’s Office (2014)
                                National Resource Center on Domestic Violence (2014)
                                Pleasure Project Case Study Project (2004 to 2005)

                        Expert Witness/Case Consultation for Prostitution, Pimping, Pandering and
                        Human Trafficking Criminal Cases:
                               Contra Costa County (2019; 2020)
                               Alameda County (2019)
                               Santa Clara County (2017; 2018; 2019)
                               Monterey County (2018)
                               Solano County (2017)

2008 to 2018            RTI International, San Francisco, CA.

                                 Senior Research Scientist. Lead and collaborated on national and
                        international research projects related to the sexual, physical, and mental health
                        needs of urban poor populations, as well as human trafficking evaluations.
        Case 1:18-cv-01552-RJL Document 34-7 Filed 08/31/20 Page 6 of 20
                                                                                       LUTNICK, 5


                   Primary responsibilities included grant writing, project management, data
                   collection, data analysis, IRB protocol preparation, data management, manuscript
                   preparation, and literature review.

2007 to 2008       Public Health Foundation Enterprises, San Francisco, CA.

                            Principal Investigator (2008). As principal investigator for the RTI
                   subcontract Syringe Disposal Study, contributed to grant proposal development
                   and the writing process. Coordinated and facilitated focus groups. Assisted with
                   qualitative analysis, data presentations, and manuscript writing.

                          Interviewer/Back-Up Coordinator (2008). For the RTI subcontract low
                   frequency of heroin injection (LOW-FHI) study, collected data from IDUs.
                   Provided back-up for the project coordinator.

                            Study Coordinator (2007 to 2008). For the WAM! RTI subcontract study,
                   oversaw recruitment, quantitative and qualitative data collection, HIV/STI testing
                   and counseling, and petty cash management. Supervised and trained research
                   staff. Facilitated data management. Informed the revision and addition of new
                   research questions. Assisted with qualitative and quantitative data analysis, data
                   presentations, and manuscript writing. Ensured compliance with IRB-approved
                   protocols and mandated reporting of positive STI results. Set up and oversaw
                   monthly clinical support meetings for research staff.

2003 to 2008       University of California, San Francisco, San Francisco, CA.

                            Staff Research Associate III. Research coordinator for the Sex Worker
                   Environmental Assessment Team study. Created and developed the CAPI
                   instrument. Cleaned data and tracked demographics for homogeneity. Developed
                   the protocol for the respondent-driven sampling methodology. Conducted
                   qualitative and quantitative data collection and analysis. Led focus groups and
                   community agency analysis. Conducted HIV/STI/viral hepatitis testing and
                   counseling. Performed phlebotomy. Coordinated and maintained grants,
                   participant charts, Committee on Human Research applications/renewals, and
                   petty cash. Supervised and trained research staff. Assisted with manuscript
                   preparation and data presentations.

                   Focus Group Facilitator. Facilitated focus groups for the Sexual Health and
                   Empowerment program, an intervention program for HIV-positive women.

2001 to 2008       St. James Infirmary, San Francisco, CA.

                           Research Coordinator (2003 to 2008). Oversaw and supervised the
                   various research projects connected with the infirmary. Served as the contact for
                   all incoming inquiries that pertained to research projects. Maintained contact and
                   correspondence with other sex worker agencies, researchers, and activists.
                   Attended relevant conferences and seminars as a St. James Infirmary
                   representative. Disseminated research results and findings to appropriate
                   audiences.

                            Harm Reduction Counselor (2001 to 2006). Conducted outreach to the
                   local massage parlors and strip clubs. Co-coordinated venue-based HIV/STI
                   testing at local strip clubs, and co-coordinated the implementation of rapid
        Case 1:18-cv-01552-RJL Document 34-7 Filed 08/31/20 Page 7 of 20
                                                                                            LUTNICK, 6


                        testing. Conducted individual peer counseling, risk assessment, disclosure, post-
                        disclosure, and harm-reduction counseling to sex workers.

                                St. UFO Research Assistant (2003 to 2004). Conducted in-depth
                        interviews with research participants and provided risk assessment, disclosure,
                        post-disclosure, and harm-reduction counseling. Facilitated an HIV component of
                        the research project.

                        HIV Executive Assistant (2001 to 2004). Facilitated State Office of AIDS grant.
                        Helped with coordination of an HIV/STI program. Provided risk assessment,
                        disclosure, post-disclosure, peer counseling, and harm-reduction counseling.
                        Organized and maintained medical charts and test results. Created and
                        maintained databases. Represented St. James Infirmary at meetings with other
                        agencies.

2000 to 2001            Hamilton Family Center, San Francisco, CA.

                                Assistant Program Director, Case Manager. Facilitated opening of a new
                        homeless family shelter. Provided confidential administrative support to the
                        executive director, program director, and coordinators. Ensured the efficient day-
                        to-day running of all operations. Provided individualized case management to
                        seven homeless families.


Teaching Experience
2014 to date            University of California, Berkeley, Berkeley, CA.

                        Lecturer: Sexuality and Social Work (2015; 2016); Introduction to Social Welfare
                        Research (2014; 2020); Domestic Violence (2019; 2020)

2012                    University of California, Berkeley, Berkeley, CA.

                        Graduate Student Instructor. Co-facilitated an undergraduate course, Practice in
                        Social Work. Created and led weekly discussion sections, co-created and graded
                        assignments, and provided in- and out-of-class support for instructor, co-graduate
                        student instructor, and students.

2003                    San Francisco State University, San Francisco, CA.

                                 Human Sexuality Studies Teaching Assistant. Co-facilitated a mixed-
                        level undergraduate and graduate course, Sex, Power and Politics. Created the
                        class syllabus, led discussions, and provided assignments. Provided in- and out-
                        of-class support for co-teacher and students.


Professional Service
Peer reviewer:
     Trauma, Violence, & Abuse
     Journal of Family Violence
     Children and Youth Services Review
     Journal of the International AIDS Society
     Social Sciences
         Case 1:18-cv-01552-RJL Document 34-7 Filed 08/31/20 Page 8 of 20
                                                                                               LUTNICK, 7


     Columbia University Press
     Springer Press
     Oxford University Press
     BMJ Open
     PLOS ONE
     International Journal of Prisoner Health
     Journal of Women and Social Work
     Journal of Acquired Immune Deficiency Syndromes Globalization and Health
     Drug and Alcohol Dependence
     Evaluation and Program Planning
     Sexualities
     Journal of Women, Politics, & Policy
     The Lancet Infectious Diseases
     American Journal of Public Health

Grant reviewer:
    San Francisco Department on the Status of Women (2013);
    Alameda AIDS Research Coalition (2011)

Dissertation committee member:
    George Washington University, Graduate School of Education and Human Development (2019)
        Therapist Countertransference and Countertransference Management of Client Sexual Issues: A
        Qualitative Study


     University of Denver, Graduate School of Social Work (2016 to 2018)
       Fact vs. Fiction: Uncovering the experiences of homeless/street youths’ involvement in survival
       sex

Professional Member:
     San Francisco Mayor’s Task Force on Anti-Human Trafficking (2013 to date);
     San Francisco Collaborative Against Human Trafficking (2012 to 2014);
     Conference Planning Committee Member, 2012 to 2013);
     Center for AIDS Prevention Studies Community Advisory Board Member (2006-2010; Co-Chair,
     2006 to 2009);
     North Bay Area Human Trafficking Task Force (2010);
     Sex:Tech Conference, Program Committee Member (2009- 2010)
     HIV Prevention Planning Council (2006)


Books, Book Chapters, and Monographs
Iverson, J., Long, P., Lutnick, A., and Maher, L. (in press). Patterns and epidemiology of illicit drug use
     among sex workers globally: A systematic review. [forthcoming in the edited volume Sex work,
     health and human rights: Global inequities, challenges and opportunities for action. published by
     Springer Press]

Lutnick, A. (2016). Domestic minor sex trafficking: Beyond victims and villains. New York: Columbia
    University Press.

Lutnick, A. (2014). Beyond prescientific reasoning: The sex worker environmental assessment team
    study. In Negotiating sex work: Unintended consequences of policy and activism (pp. 31–52).
    Minneapolis, MN: University of Minnesota Press.
         Case 1:18-cv-01552-RJL Document 34-7 Filed 08/31/20 Page 9 of 20
                                                                                             LUTNICK, 8


Lutnick, A. (2006). COYOTE. In Encyclopedia of the history of prostitution. Santa Barbara, CA:
    Greenwood Publishing Group.

Lutnick, A. (2006). Margo St. James. In Encyclopedia of the history of prostitution. Santa Barbara, CA:
    Greenwood Publishing Group.

Lutnick, A. (2006). Occupational health and safety. In Encyclopedia of the history of prostitution. Santa
    Barbara, CA: Greenwood Publishing Group.

Lutnick, A. (2006). St. James Infirmary. In Encyclopedia of the history of prostitution. Santa Barbara, CA:
    Greenwood Publishing Group.


Peer-Reviewed Journal Articles
Barrick, K., Panichelli, M., Lambdin, B., Dang, M., & Lutnick, A. (under review). Law enforcement
     identification of potential trafficking victims. Journal of Human Trafficking.

Nerlander, L. M., Handanagic, S., Hess, K. L., Lutnick, A., Agnew-Brune, C., Hoots, B. E., et al. (in
     press). HIV prevalence among women who exchange sex for money or drugs – 4 U.S. Cities, 2016.
     Journal of Acquired Immune Deficiency Syndromes.

Footer, K., White, R. H., Park, J. N., Decker, M. R., Lutnick, A., & Sherman, S. (2020). Entry to sex trade
    and long-term vulnerabilities of female sex workers who enter the sex trade before the age of
    eighteen. Journal of Urban Health, https://doi.org/10.1007/s11524-019-00410-z

Lutnick, A., Shapley-Quinn, M. K., Manenzhe, K. N., Onyango, J., Agot, K., Ahmed, K., & van der
    Straten, A. (2019). Two birds with one stone: Health care providers’ perspectives about prevention
    technologies in Kenya and South Africa. Journal of Interpersonal Association of Providers of AIDS
    Care, https://doi.org/10.1177/2325958219841366

Lutnick, A. (2019). The “Prioritizing Safety for Sex Workers Policy”: A sex worker rights and anti-
    trafficking initiative. Anti-Trafficking Review, 12, 140-154.

Johnson, K. L., Desmarais, S. L., Van Dorn, R. A., Lutnick, A., Kral, A. H., & Lorvick, J. (2016).
    Correlates of risky heterosexual behaviors among women who use methamphetamine. Journal of
    Drug Issues, 46(2), 148–160. doi:10.1177/0022042616629512

Davidson, P. J., Martinez, A., Lutnick, A., Kral, A. H., & Bluthenthal, R. N. (2015). Drug-related deaths
    and the sales of needles through pharmacies. Drug and Alcohol Dependence, 147, 229–234.

Gibbs, D., Hardison Walters, J. L., Lutnick, A., Miller, S., & Kluckman, M. (2015). Services to domestic
    minor victims of sex trafficking: Opportunities for engagement and support. Children and Youth
    Services Review, 54, 1–7.

Lutnick, A., Harris, J. L., Lorvick, J., Cheng, H. Y., Wenger, L. D., Bourgois, P., & Kral, A. (2015).
    Examining the associations between sex trade involvement, rape and symptomatology of sexual
    abuse trauma. Journal of Interpersonal Violence, 30(11), 1847–1863.
    doi:10.1177/0886260514549051

Rade, C. B., Desmarais, S. L., Van Dorn, R. A., Lutnick, A., Kral, A., & Lorvick, J. (2015). Mental health
    correlates of drug treatment among women who use methamphetamine. American Journal on
    Addictions, 24(7), 646–653.
        Case 1:18-cv-01552-RJL Document 34-7 Filed 08/31/20 Page 10 of 20
                                                                                               LUTNICK, 9


Hammett, T. M., Phan, S., Gaggin, J., Case, P., Zaller, N., Lutnick, A., et al. (2014). Pharmacies as
   providers of expanded health services for people who inject drugs: A review of laws, policies, and
   barriers in six countries. BMC Health Services Research, 14, 261–271.

Lorvick, J., Lutnick, A., Wenger, L. D., Bourgois, P., Cheng, H., & Kral, A. H. (2014). Non-partner
    violence against women who use illicit drugs in San Francisco. Violence Against Women, 20(11),
    1285–1298.

Powelson, E., Lorvick, J., Lutnick, A., Wenger, L. D., Klausner, J., & Kral, A. (2014). Unmet healthcare
   needs among women who use methamphetamine in San Francisco. Substance Use and Misuse,
   49(3), 243–252.

Rose, V., Lutnick, A., & Kral, A. (2014). Feasibility of providing interventions for injection drug users in
    pharmacy settings: A case study among San Francisco pharmacists. Journal of Psychoactive Drugs,
    46(3), 226–232.

Lutnick, A., Cooper, E., Dodson, C., Bluthenthal, R., & Kral, A. (2013). Pharmacy syringe purchase test
    of non-prescription syringe sales in San Francisco and Los Angeles, 2010. Journal of Urban Health:
    Bulletin of the New York Academy of Medicine, 90(2), 276–283.

Shapiro, B., Lynch, K. L., Toochinda, T., Lutnick, A., Cheng, H. Y., & Kral, A. (2013). Promethazine
    misuse among methadone patients and community-based injection drug users. Journal of Addiction
    Medicine, 7(2), 96–101.

Lesserman Robbins, J., Lorvick, J., Lutnick, A., Wenger, L., & Kral, A. H. (2012). Self-reported oral
    health needs and dental-care seeking behavior among women who use methamphetamine. Substance
    Use and Misuse, 47(11), 1208–1213.

Lorvick, J., Bourgois, P., Wenger, L. D., Arreola, S. L., Lutnick, A., Wechsberg, W. M., & Kral, A. (2012).
    Sexual pleasure and sexual risk among women who use methamphetamine: A mixed methods study.
    International Journal of Drug Policy, 23(5), 385–392.

Lutnick, A. L., Case, P., & Kral, A. (2012). Injection drug users’ perspectives on placing HIV prevention
    and other clinical services in pharmacy settings. Journal of Urban Health, 89, 354–364.

Lutnick, A., Lorvick, J., Cheng, H. Y., Wenger, L. D., & Kral, A. (2012). What’s faith got to do with it?
    Religiosity among women who use methamphetamine. Journal of Social Work Practice in the
    Addictions, 12(2), 189–204.

Stopka, T. J., Lutnick, A., Wenger, L. D., DiRiemer, K., Geraghty, E. M., & Kral, A. (2012).
    Demographic, risk, and spatial factors associated with over-the-counter syringe purchase among
    injection drug users. American Journal of Epidemiology, 176(1), 14–23.

van der Straten, A., Montgomery, E. T., Napierala Mavedzenge, S. M., Musara, P., Cheng, H. Y., Lutnick,
     A., & Woodsong, C. (2012). Preference between precoital and daily use of Duet® and BufferGel in
     Zimbabwe. AIDS and Behavior, 16(7), 1799–1807.

Lutnick, A. L., & Cohan, D. (2009). Criminalization, legalization or decriminalization of sex work: What
    female sex workers in San Francisco, USA say. Reproductive Health Matters, 17(34), 38–46, 43.

Cohan, D., Lutnick, A., Davidson, P., Cloniger, C., Herlyn, A., Breyer, J., et al. (2006). Sex worker health:
    San Francisco style. Sexually Transmitted Infections, 82, 418–422.

Lutnick, A. (2006). The St. James Infirmary: A history. Sexuality and Culture, 10(2), 56–75.
        Case 1:18-cv-01552-RJL Document 34-7 Filed 08/31/20 Page 11 of 20
                                                                                          LUTNICK, 10


Other Publications
Lutnick, A. (September, 2019). The path to prioritizing safety for sex workers in California. Beyond
        Trafficking and Slavery. Retrieved from https://www.opendemocracy.net/en/beyond-trafficking-
and-slavery/path-prioritising-safety-sex-workers-california/

Lutnick, A. (2016). My SF State story: Study partners. SF State Magazine, Fall/Winter 2016. Retrieved
    from http://magazine.sfsu.edu/archive/fall-16/my-sf-state-story

Lutnick, A. L. (2012). Sex and salvation: Imagining the future in Madagascar [book review]. Journal of
    the Royal Anthropological Institute, 18(1), 215–216.

Lutnick, A. (2009). Sex at the margins: Migration, labour markets and the rescue industry [book review].
    Culture, Health & Sexuality, 11, 571–572.

Lutnick, A. (2007, Spring). Survey says: Job satisfaction. $pread Magazine, 44–48.

Lutnick, A. (2003, July). A researcher’s re-education [book review of Brothel: The Mustang Ranch and its
    women]. American Sexuality Magazine, 4.


Other Papers
Lutnick, A. (2016). Improving law enforcement training on human trafficking: Feedback on the POST
    human trafficking training video. Written for the San Francisco Mayor’s Task Force on Anti-Human
    Trafficking. Available at: http://sfgov.org/dosw/sites/default/files/
    POST%20human%20trafficking%20training%20feedback.pdf

Lutnick, A. (2013). Beyond narratives of victim and villain: Characteristics and service needs of domestic
    minor victims of sex trafficking, and the challenges of service delivery. Unpublished doctoral
    dissertation, University of California, Berkeley.


Presentations and Proceedings
Lutnick, A. (2020, August). Community engagement of the sex worker community. Presented at the
        National Association of Civilian Oversight of Law Enforcement National conference.

Panichelli, M., & Lutnick, A. (2020, January). Considerations for social workers who intend to
       collaborate with law enforcement: A qualitative analysis of prostitution and human trafficking
       incident reports. Presented at Society for Social Work and Research annual conference,
       Washington, DC.

Lutnick, A. (2019, August). Rights, repression and resistance - Sex workers and the law. Webinar hosted
        by Freedom Collaborative.

Lutnick, A. (2019, August). Keynote speaker for Dignity Health’s Myths & Truths of Human Trafficking,
        San Francisco, CA.

Lutnick, A. (2019, January). Keynote speaker and panelist for Ulster County Inter-Agency Council on
        Domestic Violence and Human Trafficking, Stone Ridge, NY.

Lutnick, A. (2018, June). Keynote speaker for the Multnomah County Sex Trafficking Conference:
        Enhancing Services and Building a Stronger Collaborative, Portland, OR.
        Case 1:18-cv-01552-RJL Document 34-7 Filed 08/31/20 Page 12 of 20
                                                                                            LUTNICK, 11



Lutnick, A. (2018, June). Examining law enforcement responses to domestic minor sex trafficking.
        Presented at the Multnomah County Sex Trafficking Conference: Enhancing Services and
        Building a Stronger Collaborative, Portland, OR.

Lutnick, A. (2018, April). Beyond victims and villains: A nuanced, anti-oppression understanding of
        domestic minor sex trafficking. Presented at the JCCA Conference, Commercial Sexual
        Exploitation of Children: Prevention, Policy, & Clinical Practice, New York, NY.

Lutnick, A. (2018, April). Junk Science=Junk Policy: The Challenges of Data Collection. Presented at the
        2018 Freedom Network Conference, Denver, CO.

Dang, M., & Lutnick, A. (2018, January). Forging partnerships between the researcher and the
       researched: A community based anti-trafficking response. Presented at the Society of Social
       Work and Research Conference, Washington, D.C

Lutnick, A., & Dang, M. (2017, November). Forging Communities of Sex Worker and Anti-Trafficking
        Activists. Presented at the American Society of Criminology Annual Meeting, Philadelphia,
        PA.

Dang, M., Lutnick, A. (2017, November). Forging partnerships between the researcher and the
       researched: A community based anti-trafficking response. Presented at the American Society of
       Criminology Annual Meeting, Philadelphia, PA.

Dang, M., & Lutnick, A. (2017, November). Forging Partnerships with Survivors. Paper presented at
       Collaborating for Freedom: Strengthening Anti-Slavery Partnerships, Nottingham, UK.

Krieger, K. E., Hardison Walters, J. L., Lutnick, A., Levin-Rector, A., Barrick, K., Henninger, A., Pope,
    M., & Charm, S. (2017, November). Evaluation of the National Human Trafficking Hotline
    program: preliminary findings. Presented at American Society of Criminology, Philadelphia, PA.

Hang, U., Dang, M., & Lutnick, A. (2017, October). Evaluation of San Francisco Mayor's task force on
       anti-human trafficking. Presented at Next Steps in Understanding and Responding to Human
       Trafficking Training, Salinas, California.

Lutnick, A. (2017, May). Keynote speaker for the University of California Los Angeles’ CSEC
        conference: Unspoken Truth. Los Angeles, CA.

Lutnick, A. (2017, February). Towards a more nuanced understanding of sex trafficking and the sex
        industry. Presented at the Alaska State Capitol, Juneau, AK.

Lutnick, A. & members of LYRIC Youth Center’s SWAG. (2017, February). Sex worker health: An
        LGBTQ youth perspective. Presented at the SOMArts exhibit We’re Still Working: The Art of Sex
        Work. San Francisco, CA.

Lutnick, A. (2016, November). Author meets critic: A roundtable discussion about Domestic minor sex
        trafficking: Beyond victims and villains. Presented at the Annual Meeting of the American
        Society of Criminology, New Orleans, LA.

Lutnick, A. (2016, November). The more things change, the more they stay the same: First Offender
        Prostitution Programs. Presented at the Annual Meeting of the American Society of Criminology,
        New Orleans, LA.

Kinney, E., Majic, S., Lutnick, A., Skilbrei, M., Chateauvert, M., & Weitzer, R. (2016, November).
        Case 1:18-cv-01552-RJL Document 34-7 Filed 08/31/20 Page 13 of 20
                                                                                            LUTNICK, 12


        Roundtable: New directions in prostitution policy: Examining decriminalization debates in local
        and global contexts. Presented at the Annual Meeting of the American Society of Criminology,
        New Orleans, LA.

Lutnick, A. (2016, November). Domestic minor sex trafficking: Beyond victims and villains. Presented
        at UCSF’s Child & Adolescent Psychology Grand Rounds, San Francisco, CA.

Lutnick, A. (2016, October). Beyond victims and villains: A nuanced, anti-oppression understanding of
        domestic minor sex trafficking. Training for Seneca Family of Agencies, Oakland, Ca.

Lutnick, A. (2016, July). Domestic minor sex trafficking: Beyond victims and villains. Presented at the
        San Francisco Juvenile Public Defenders Office, San Francisco, CA.

Lutnick, A., Chateauvert, M., Ditmore, M., and McTighe, L. (2016, July). Nothing about us without
    us: What you need to know before consenting to participate in someone’s research project. Presented
    at the Desiree Alliance annual conference: The sex workers’ rights movement addressing justice,
    New Orleans, LA.

Ashley, S., Roberts, C., Brown, L., & Lutnick, A. (2016, July). Experiences & agendas: Anti-trafficking,
    sex worker rights, and making room for many truths. Presented at the Desiree Alliance annual
    conference: The sex workers’ rights movement addressing justice, New Orleans, LA.

Lutnick, A., Holliday, D., Haviland, J., & Joseph, A. (2016, May). Sex, drugs, rock & roll. Presented at
    Leadership SF 2016, Session 9. San Francisco, CA.

Lutnick, A. & Kandel, M. (2016, May). Engaging unheard communities: Finding common ground to
    address violence against sex workers. Presented at the 2016 Statewide Domestic Violence
    Conference, Shifting the Lens: Transforming our approach to domestic violence, Berkeley, CA.

Lutnick, A. (2016, January). Domestic minor sex trafficking: The disconnect between research findings
    and legislation. Presented at Society for Social Work and Research annual conference, Washington,
    DC.

Lutnick, A. (2015, June). Human trafficking: Strengthening communities by accelerating women’s
    advancement. Presented at the U.S. Conference of Mayors Roundtable, San Francisco, CA.

Gibbs, D., Hardison Walters, J., Miller, S., & Lutnick, A. (2014, November). What works in human
    trafficking policy, victim identification, and service provision. Presented at the 70th Annual
    American Society of Criminology Conference, San Francisco, CA.

Gibbs, D. A., Hardison Walters, J. L., Lutnick, A., & Miller, S. (Invited Speaker). (2014, April).
    Characteristics of and service to domestic minor trafficking victims. Presented at Freedom Network
    Conference, San Francisco, CA.

Lutnick, A. (2014, April). Collateral damage: Sex workers and anti-trafficking campaigns. Invited
    presentation at Freedom Network Anti-Trafficking Conference, San Francisco, CA.

Lutnick, A. (2013, December). Why the harm reduction movement needs to care about anti-trafficking
    policies. Presented at The Southern Harm Reduction and Drug Policy Conference, New Orleans, LA.

Gibbs, D., Hardison Walters, J., Lutnick, A., & Miller, S. (2013, November). Characteristics and service
    needs of domestic minor trafficking victims. Presented at The American Society of Criminology
    Annual Meeting, Atlanta, GA.
        Case 1:18-cv-01552-RJL Document 34-7 Filed 08/31/20 Page 14 of 20
                                                                                           LUTNICK, 13


Lutnick, A. (2013, January). The meso- and macro-level challenges of providing case management to
    domestic minor victims of sex trafficking. Presented at The Society for Social Work and Research
    Annual Conference, San Diego, CA.

Kral, A., Shapiro, B., Lynch, K. L., Toochinda, T., Cheng, H. Y., Sheppard, R., & Lutnick, A. (2012,
     November). Using Phenergan to get high from methadone. Presented at the National Harm
     Reduction Conference, Portland, OR.

Lutnick, A. (2012, November). The impact of anti-trafficking policies: California Proposition 35.
    Presented at National Harm Reduction Conference, Portland, OR.

Lutnick, A. (Chair). (2012, November). The impact of trafficking policies on sex workers. National Harm
    Reduction Conference, Portland, OR.

Lutnick, A., Rose, V., & Kral, A. (2012, November). Building the bridge: Pharmacists as critical harm
    reduction partners. Presented at National Harm Reduction Conference, Portland, OR.

Merrill, G., Lutnick, A., & Ayasse, R. (2012, November). Our changed context: New directions for field
    education. Presented at Council on Social Work Education Annual Program Meeting, Washington,
    DC.

Shapiro, V. B., DuBrow, A., & Lutnick, A. (2012, November). Integrating community practice into social
    work education for the 21st century: Teaching community practice in the foundation curriculum.
    Presented at Council on Social Work Education Annual Program Meeting, Washington, DC.

Lutnick, A., Harris, J. L., Lorvick, J. J., Cheng, H. Y., Wenger, L. D., Bourgois, P., & Kral, A. (2012,
    October). Are women involved in sex trades actually more likely to have symptoms of sexual abuse
    trauma? Poster presented at American Public Health Association Annual Meeting, San Francisco,
    CA.

Wenger, L. D., Lorvick, J. J., Lutnick, A., Bourgois, P., & Kral, A. (2012, October). Resiliency factors
   among women who use methamphetamine: Implications for the design of strength-based
   interventions. Presented at American Public Health Association Annual Meeting, San Francisco, CA.

Lazzarrini, Z., Case, P., Lutnick, A., Gaggin, J., & Zaller, N. (2012, July). When worlds collide:
    Differential concerns of institutional review boards (IRBs) reviewing a "buy study" protocol. Poster
    presented at International AIDS Conference, Washington, DC.

Lorvick, J., Lutnick, A., Wenger, L. D., Cheng, H. Y., Klausner, J., & Kral, A. (2012, July). HIV and
    sexually transmitted infections among women who use methamphetamine in San Francisco, USA.
    Poster presented at International AIDS Conference, Washington, DC.

Lutnick, A. (Chair). (2012, July). Empowerment of young people in the sex trade: Best practices for HIV
    prevention and treatment. International AIDS Conference, Washington, DC.

Lutnick, A. (Discussant). (2012, July). Empowerment of young people in the sex trade: Best practices for
    HIV prevention and treatment. International AIDS Conference, Washington, DC.

Lutnick, A., & Cohan, D. (2012, July). Beyond prescientific reasoning: Community-based participatory
    research with sex workers. Poster presented at International AIDS Conference, Washington, DC.

Lorvick, J., Wechsberg, W. M., Lutnick, A., Wenger, L. D., Bourgois, P., & Kral, A. (2012,
    June). Correlates of non-partner violence against women who use methamphetamine. Poster
    presented at the 2012 74th annual meeting of the College on Problems of Drug Dependence, Palm
    Springs, CA.
        Case 1:18-cv-01552-RJL Document 34-7 Filed 08/31/20 Page 15 of 20
                                                                                              LUTNICK, 14


Lorvick, J., Wenger, L., Lutnick, A., Bourgois, P., & Kral, A. (2010, November). Subsistence difficulty
    and health vulnerabilities among drug-using women. Paper presented at the annual meeting and
    exposition of the American Public Health Association, Denver, Co.

Lutnick, A., Merrill, G., Wenger, L., Thorsen, M., Lorvick, J., & Kral, A. (2010, November). Working
    towards a practice of care for community-based research staff: Professional development as a
    burnout prevention strategy. Paper presented at the National Harm Reduction Conference, Austin,
    TX.

Lorvick, J., Lutnick, A., Wenger, L., Wechsberg, W., & Kral, H. (2010, June). Differences in drug use
    behaviors among White and African-American women who use methamphetamine. Poster presented
    at the annual College on Problems of Drug Dependent Conference, Scottsdale, AZ.

Lutnick, A. L., & Cohan, D. (2010, March). Criminalization, legalization or decriminalization: What do
    female sex workers from San Francisco, California have to say? Paper presented at the annual
    meeting of the Western Political Science Association, San Francisco, CA.

Lorvick, J., Wenger, L. D., Lutnick, A. L., Harris, J. L., Klausner, J. D., Bourgois, P., & Kral, A. (2008,
    October). Sexual risk for HIV and STIs among methamphetamine-using women in San Francisco.
    Paper presented at the annual meeting of the American Public Health Association, San Diego, CA.

Lorvick, J., Wenger, L. D., Klausner, J. D., Lutnick, A. L., Harris, J. L., Thorsen, M., & Kral, A. (2008,
    August). HIV and STI infection among women who use methamphetamine in San Francisco, USA.
    Poster presented at the International AIDS Conference, Mexico City, Mexico.

Lutnick, A., & Cohan, D. (2008, August). Can the decriminalization of sex work assist HIV prevention?
    Female sex workers in San Francisco, California give their opinions. Poster presented at the
    International AIDS Conference, Mexico City, Mexico.

Lutnick, A., & Cohan, D. (2008, August). Working conditions, HIV, STIs and hepatitis C among female
    sex workers in San Francisco, CA. Poster presented at the International AIDS Conference, Mexico
    City, Mexico.

Lutnick, A. (2006, August). Where is the pleasure in safer sex? Paper presented at the International AIDS
    Conference satellite panel, Toronto, Canada.

Lutnick, A. (2006, July). Female sex workers’ perspectives on systems of criminalization,
    decriminalization, and legalization. Paper presented at the Re-visioning Prostitution Conference, Las
    Vegas, NV.

Lutnick, A. (2006, March). The SWEAT Project: Our process of learning where the hurdles are and how
    to jump them. Paper presented at the Sex Work Matters: Beyond Divides Conference, New York, NY.

Lutnick, A. (2006, February). Sex worker health, St. James Infirmary, and human rights. Stanford
    Physicians for Human Rights Lunchtime Lecture Series, Palo Alto, CA.

Lutnick, A. (2005, April). Structural violence, social capital and sex workers: A United States
    perspective. Workshop creator and facilitator at Lessons Learned from a Rights-Based Approach to
    Health Conference, Atlanta, GA.

Lutnick, A. (2004, September). The St. James Infirmary: A sex worker led social movement. Paper
    presented at the First National Conference on Prostitution, Sex Work, and the Commercial Sex
    Industry: The State of Women’s Health, Toledo, OH.
        Case 1:18-cv-01552-RJL Document 34-7 Filed 08/31/20 Page 16 of 20
                                                                                           LUTNICK, 15


Lutnick, A. (2004, July). Social context and the health of sex workers in San Francisco. Poster presented
    at the International AIDS Conference, Bangkok, Thailand.


Testimony
Lutnick, A. (2017, May). Louisiana Senate Bill 144 hearing. Testimony provided to Louisiana Senate
    Judiciary B Committee.

Lutnick, A. (2015, October). Informational hearing: Human trafficking: Identifying the scope of the
    problem and potential solutions. Testimony provided to the California State Assembly Public Safety
    Committee, Sacramento, CA.


Media Consultation
2020, February. Quoted in the LatinUS article, “El tráfico humano se ensaña con los indocumentados.”
       Retrieved from: https://latinus.us/2020/02/18/trafico-humano-eu-ensana-indocumentados/

2020, February. Quoted in the Mic article, “How Super Bowl sex trafficking myths hurt actual sex
       workers.” Retrieved from:
                https://www.mic.com/p/how-super-bowl-sex-trafficking-myths-hurt-actual-sex-
                                           workers-21765426

2020, January. Quoted in the SF Weekly article, “Some members of Congress want to study sex workers.”
        Retrieved from: https://www.sfweekly.com/news/some-members-of-congress-want-to-study-sex-
                                                workers/

2019, May. Quoted in The Daily Californian article, “Anti-trafficking law has unexpected consequences
       on sex work in Bay Area.” Retrieved from:
        https://www.dailycal.org/2019/05/03/anti-trafficking-law-has-unexpected-consequences-on-sex-
                                          work-in-bay-area/

2019, February. Profiled in the San Francisco Examiner article, “‘We need them to come forward’:
       Legislation would make it safer for sex workers to report violent crimes.” Retrieved from:
          http://www.sfexaminer.com/need-come-forward-legislation-make-safer-sex-workers-report-
                                             violent-crimes/

2018, April. Quoted in the Salon article, “The lies about sex trafficking that brought down Backpage.”
       Retrieved from https://www.salon.com/2018/04/15/the-lies-about-sex-trafficking-that-brought-
       down-backpage/

2018, February. Quoted in the In Justice Today article, “A national campaign to crack down on massage
       businesses may harm the women it wants to help.” Retrieved from https://injusticetoday.com/a-
        national-campaign-to-crack-down-on-massage-businesses-may-harm-the-women-it-wants-to-
        help-776d3ef1ffee

2018, January. Quoted in the Bay Area Reporter article, “Police, DA seek to aid sex workers.” Retrieved
        from http://www.ebar.com/news/article.php?sec=news&article=73273

2017, October. Interview with KBOO radio. Episode title, “Decriminalization of sex work.” Retrieved
       from https://kboo.fm/media/61311-decriminalization-sex-work

2017, October. Interview with Drug Truth Network radio. Retrieved from
        Case 1:18-cv-01552-RJL Document 34-7 Filed 08/31/20 Page 17 of 20
                                                                                          LUTNICK, 16


        http://www.drugtruth.net/cms/node/6529

2017, May. Quoted in UCLA Luskin School of Public Affairs piece, “Examining the unspoken truth of
       sexually exploited youth.” Retrieved from http://luskin.ucla.edu/examining-unspoken-truth-
       sexually-exploited-youth/

2017, May. Quoted in Vice: Broadly article, “Police are allegedly sleeping with sex workers before
       arresting them.” Retrieved from https://broadly.vice.com/en_us/article/59mbkx/police-are-
       allegedly-sleeping-with-sex-workers-before-arresting-them

2017, February. Quoted in the KTVA-Alaska piece, “Governor Walker signs administrative order to
       address Alaska’s opioid epidemic.” Retrieved from http://www.ktva.com/gov-walker-signs-
       administrative-order-address-alaskas-opioid-epidemic-535/

2017, February. Profiled in the JuneauEmpire article, “A more nuanced story: Sex trafficking expert talks
       policy at Alaska State Capitol.” Retrieved from http://juneauempire.com/local/news/2017-02-19/
       more-nuanced-story-sex-trafficking-expert-talks-policy-alaska-state-capitol

2016, November. Quoted in the East Bay Express article, “Contra Costa District Attorney declines to
       charge nineteen cops in Celeste Guap sex exploitation scandal.” Retrieved from http://
       www.eastbayexpress.com/SevenDays/archives/2016/11/04/contra-costa-district-attorney-
       declines-to-charge-nineteen-cops-in-celeste-guap-sex-exploitation-scandal

2016, September. Quoted in TheIndependent.ca article, “Capitalism, feminism, and sex work.” Retrieved
       from http://theindependent.ca/2016/09/06/capitalism-feminism-and-sex-work/

2016, September. Quoted in the KQED article, “Why the ‘Celeste Guap’ scandal isn’t only about her.”
       Retrieved from https://ww2.kqed.org/news/2016/09/29/why-the-celeste-guap-scandal-isnt-only-
       about-her-case/

2016, July. Quoted in the KQED article, “How well is law enforcement able to address sex trafficking?”
        Retrieved from https://ww2.kqed.org/news/2016/07/28/how-well-is-law-enforcement-able-to-
        address-sex-trafficking/

2016, July. Quoted in the Deseret News article, “Everything we think we know about sex trafficking
        could be wrong.” Retrieved from http://www.deseretnews.com/article/865658508/Everything-we-
        think-we-know-about-sex-trafficking-could-be-wrong.html

2016, June. Quoted in the Alternet article, “Underage sex scandal explodes at Oakland Police
        Department and Mayor fires succession of Interim Chiefs: Multiple cops had sex with an
        underage prostitute.”Retrieved from http://www.alternet.org/civil-liberties/underage-sex-scandal-
        explodes-oakland-police-department-and-mayor-fires-succession

2016, June. Quoted in the East Bay Express article, “Badge of Dishonor: Top Oakland
        Police Department officials – including the chief of police himself – looked away as cops
        sexually exploited and trafficked a teenager. Retrieved from http://www.eastbayexpress.com/
        oakland/badge-of-dishonor-top-oakland-police-department-officials-looked-away-as-east-bay-
        cops-sexually-exploited-and-trafficked-a-teenagerdepartmen/Content?oid=4832543

2016, June. Quoted in the New Orleans Time-Picayune article, “Archbishop, dancers weigh in on strip
        club limitations.” Retrieved from http://www.nola.com/politics/index.ssf/2016/06/
        archbishop_dancers_weigh_in_on.html

2016, June. Quoted in the sfist.com article, “Oakland police sex scandal deepens with more east bay
        Case 1:18-cv-01552-RJL Document 34-7 Filed 08/31/20 Page 18 of 20
                                                                                           LUTNICK, 17


        officers implicated, interim Oakland Chief fired.” Retrieved from
        http://sfist.com/2016/06/15/oakland_police_sex_scandal_deepens.php

2016, May. Quoted in The Society Pages article, “Uproar over Kenny Harvard’s stripper
    joke misses larger issue: Condescending & harmful anti-trafficking laws.” Retrieved from
    https://thesocietypages.org/sexuality/2016/05/21/uproar-over-kenny-harvards-stripper-joke-misses-
    larger-issue-condescending-harmful-anti-trafficking-laws/

2016, May. Cited in The Conversation US piece, “Should prostitution be decriminalized?” Retrieved from
    http://theconversation.com/should-prostitution-be-decriminalized-60086

2016, April. Interviewed by David Henry Sterry for the Huffington Post piece, “Everything you think you
    know about child sex trafficking is wrong…Alexandra Lutnick tells you why.” Retrieved from http://
    www.huffingtonpost.com/david-henry-sterry/everything-you-think-you-_1_b_9772910.html

2016, January. Quoted in the New Republic article, “Child sex workers’ biggest threat: The police.”
        Retrieved from https://newrepublic.com/article/128028/child-sex-workers-biggest-threat-police

2016, January. Interview with KCBS radio. Episode title, The Super Bowl Sex Trafficking
    Myth.


2015, December. Mentioned in the Reason.com post, “Best sex-work books of 2015: Nine new books that
    titillate while they educate.” Retrieved from http://reason.com/blog/2015/12/28/sex-work-books-
    best-of-2015

2015, December. Quoted in the Deseret News article, “Saving ‘throwaway kids.’ In Los Angeles, sex
    trafficking doesn’t look like it does in the movies.” Retrieved from http://www.deseretnews.com/
    article/865644629/In-Los-Angeles-sex-trafficking-doesn7t-look-like-it-does-in-the-movies.html?
    pg=all

2015, November. Quoted in the East Bay Express article, “Oakland City Council takes stand against sex
    workers.” Retrieved from http://www.eastbayexpress.com/oakland/oakland-city-council-takes-stand-
    against-sex-workers/Content?oid=4563294

2015, July. Interview with KALW’s Crosscurrents. Episode title “Sex in the City.” Retrieved from http://
    kalw.org/post/crosscurrents-july-1-2015#stream/0

2015, March. Quoted in The Week article, “I’m a feminist, and I’m glad the Senate sex trafficking bill
    stalled.” Retrieved from http://theweek.com/articles/545834/im-feminist-im-glad-senate-sex-
    trafficking-bill-stalled

2015, March. Quoted in RH Reality Check article, “Why it might not be a bad thing if the Senate’s human
    trafficking bill dies.” Retrieved from http://rhrealitycheck.org/article/2015/03/17/might-bad-thing-
    senates-human-trafficking-bill-dies/

2012, November. Interviewed by Carol Leigh for Indybay article, “Prop 35, youth, sex trade and sex
    trafficking.” Retrieved from http://www.indybay.org/newsitems/2012/11/02/18724988.php

2012, October. Quoted in East Bay Express article “Redefining sex work,” by Ellen Cushing. Retrieved
    from http://www.eastbayexpress.com/ebx/redefining-sex-work/Content?oid=3365425
        Case 1:18-cv-01552-RJL Document 34-7 Filed 08/31/20 Page 19 of 20
                                                                                           LUTNICK, 18


2011, January. Interview with KNPR’s State of Nevada. Episode title “Somebody’s daughter: The hidden
    stories of child prostitutes.” Retrieved from http://www.knpr.org/son/archive/detail2.cfm?
    SegmentID=7485&ProgramID=2136

2007, March. Interviewed by Naomi Akers for the podcast RenegadeCast. Episode title “Pandering for
    our health.” Retrieved from http://www.towtruckpanties.com

2005, October. Filmed interview with Nicole Evatt for master’s project on the sex workers’ rights
    movement.

2005, October. Interview with KPFA’s Full Circle program. Retrieved from http://www.kpfa.org/archives/
    index.php?show=11

2004, December. Quoted in New York Times article “Long silent, oldest profession gets vocal and
    organized,” by Mireya Navarro.

2004, November. Interview with the Andrew Krystal show in Canada.

2004, November. Interview with KCBS Radio in San Francisco.

2004, November. Interview with KTVU 2 in San Francisco.


Guest Lectures
Author meets students: Discussion about domestic minor sex trafficking. (2016, December) Presentation
       to Greggor Mattson’s seminar, Oberlin College.

Beyond victims and villains: A nuanced, anti-oppression understanding of domestic minor sex trafficking.
       2016, November). Presentation to Dilara Yarbrough’s class Constructions of Crime and Justice,
       San Francisco State University.

Author meets students: Discussion about domestic minor sex trafficking. (2016, October). Presentation to
       Carrie Baker’s seminar, Smith College.

2016 Friedlander Lecture. (2016, April). Presentation at the School of Social Welfare, University of
    California, Berkeley.

Planning for social change: Research and advocacy related to the sex industry. (2015, December).
    Presentation to Sara Accomazzo’s class Introduction to Multi-level Practice for Social Workers,
    University of California, Berkeley.

Community-based participatory research with sex workers. (2015, November). Presentation to all sections
   of the Seminar in Social Welfare Research, University of California, Berkeley.

Domestic minor sex trafficking: The disconnect between research findings and legislation. (2015, April).
   Presentation to Jeffrey Snipes’ class Criminal Justice Administration, San Francisco State University.

Beyond victims and villains: Macro-level perspectives on domestic minor sex trafficking. (2015, January).
    Presentation to Sonja Mackenzie’s class Public Health Capstone: Gender, Sexuality and Public
    Health, Santa Clara University.

Beyond victims and villains: The complex issue of domestic minor sex trafficking. (2013, April).
    Presentation to Sonja Mackenzie’s class Sex, Power and Politics, San Francisco State University.
        Case 1:18-cv-01552-RJL Document 34-7 Filed 08/31/20 Page 20 of 20
                                                                                          LUTNICK, 19


Domestic minor sex trafficking: Expanding the discourse. (2013, April). Presentation to Michelle
   Kaufman’s class Sex Trafficking of Women and Girls, North Carolina State University.

Targeting political change for individuals who trade sex. (2012, December). Presentation to Valerie
    Shapiro’s class Foundation of Social Work Practice, University of California, Berkeley.

The intersection of social work and community-based participatory research principals: The Sex Worker
     Environmental Assessment Team Study. (2012, August). Presentation to Sarah Taylor’s and Phu
     Phan’s classes—Qualitative and Quantitative Research Methods. California State University, East
     Bay.

Indirect social work practice: Advocacy, evaluation and community-based participatory research. (2012,
     April). Presentation to Ken Epstein’s class Practice in Social Work: Introduction to Social Work
     Methods. University of California Berkeley.

Community-based participatory work with sex workers. (2011, October). Presentation to Valerie Shapiro’s
   class Foundation of Social Work Practice, University of California Berkeley.

Human trafficking from an international and domestic perspective. (2010, April). Presentation to William
   Edwards’s class Introduction to Globalization, University of San Francisco.

Conducting community based research with sex workers and drugs users: The ethics of recruitment,
    interview administration and research staff self-care. (2010, March). Presentation to Patricia
    Buffler’s PH258B Epidemiologic Research Ethics class, UC Berkeley.

Community-based research: Difficult conditions and self-care. (2010, February). Presentation to the
   Center for AIDS Prevention Studies’ Qualitative Working Group, UC California.

The physical, mental and sexual health needs of women who use meth. (2009, March). Presentation at
     staff meeting, San Francisco City Clinic.

Meth and women: Lessons learned from community-based research in San Francisco. (2008, August).
    Presentation to the monthly meeting of meth treatment provider, San Francisco Methamphetamine
    Treatment Providers Network.

The role of the legal system in health outcomes of female sex workers. (2008, May). Presentation to Peter
     Davidson’s Urban Health Policy class, San Francisco State University.

San Francisco’s sex worker activism and peer-run research through the years. (2007, May). Presentation
    to Greggor Mattson’s class Sociology 190.007, UC Berkeley.

Internet and sex work. (2006, October). Presentation to Deb Levine’s Sexuality and the Internet class, San
     Francisco State University.

St. James Infirmary and the sex worker environmental assessment team study: Findings, lessons and
      limitations. (2006, April). Presentation to Greggor Mattson’s class Sociology 190.007 Governing
      Loose Women: Sociology of Prostitution, UC Berkeley.

Sex worker health, St. James Infirmary and human rights. (2006, February). Presentation to the Stanford
     Physicians for Human Rights lunchtime lecture series, Stanford.
